ACCEPTED
                                                                                       14-14-00855-cv
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                 3/17/2015 12:56:07 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK



                               No. 14-14-00855-CV
                                                          FILED IN
                                                   14th COURT OF APPEALS
                                                      HOUSTON, TEXAS
                        IN THE COURT OF APPEALS    3/17/2015 12:56:07 PM
                FOR   THE FOURTEENTH JUDICIAL DISTRICT
                                                   CHRISTOPHER A. PRINE
                                                            Clerk
                             AT HOUSTON, TEXAS

       ADEEL ZAIDI, A. K. CHAGLA, PRESTIGE CONSULTING, INC.,
         and APEX KATY PHYSICIANS – TMG, L.L.C., Appellants,

                                         v.

     PANKAJ K. SHAH and APEX KATY PHYSICIANS, LLC, Appellees.


                      On Appeal from the 61st District Court
                              Harris County, Texas
                       Trial Court Cause No. 2009-02578


         APPELLANTS’ UNOPPOSED MOTION FOR LEAVE TO
             FILE BRIEF IN EXCESS OF 15,000 WORDS


TO THE HONORABLE COURT:

        Pursuant to TRAP 9.4(i)(4), Appellants move the Court for leave to file an

Appellant’s Brief in excess of the 15,000 word limit of TRAP 9.4(i)(2)(B) as follows:

        1. Appeal was duly perfected in this case on October 21, 2014. The

Judgment appealed from awarded over $50,000,000 in actual and exemplary damages

at the conclusion of a three-and-a-half day bench trial on over 20 causes of action,

from breach of contract to fraud to the Texas Theft Act.
         2. There were no findings of fact or conclusions of law on the amount of

any damages awarded on any claim, however, despite Appellants’ request for

additional findings and conclusions. The Judgment awarded these damages simply

as aggregate, gross amounts, for Shah in the gross amount of $9,336,920,00, and for

Apex Katy Physicians, LLC, in the gross amount of $4,071,584.00.

         3. Additionally, this case is extremely complicated and involves numerous

claims, defenses, findings, and conclusions, all of which are hotly contested.

Appellants have been forced to cover every single issue in possible way in order to

attack the nonspecific and aggregate findings.

         3. Appellants have tried very hard to this very day to produce a proper brief

that contains only 15,000 words, but still asserts their well founded positions, but this

has been frankly impossible. Consequently, Appellants request leave to file a brief

that does not exceed 20,000 words in the interest of justice.

         4. Mr. Gaston, Appellee’s lead counsel on this appeal, has today advised

that Appellee’s are not opposed to this request.

         WHEREFORE, Appellants Adeel Zaidi, A. K. Chagla, Prestige Consulting,

Inc., and Apex Katy Physicians, – TMG, LLC, and Appellees Pankaj K. Shah and

Apex Katy Physicians, LLC, respectfully request that the Court grant this leave and

such other relief as is appropriate.



                                          -2-                        Apex Appeal/Motion for Leave/3-17-15
        March 17, 2015                Respectfully submitted,

                                      LAW OFFICES OF DOUGLAS R. LITTLE

                                      By /s/ Douglas R. Little
                                        Douglas R. Little
                                        State Bar No. 12416600
                                        The Lyric Centre, Suite 900
                                        440 Louisiana Street
                                        Houston, Texas 77002
                                        713.275.2069
                                        doug@douglasrlittle.com

                                      COUNSEL FOR APPELLANTS



                         CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing pleading has

been served upon all counsel listed below via: _____ hand delivery; _____ certified

mail, return receipt requested; _____ telefax transmission; _____ express mail;

T    eFileTexas.gov/electronic mail; or _____ first class United States mail, on the

17th day of March, 2015:

        Jeremy Gaston
        Andrew K. Meade
        Hawash Meade, et al.
        2118 Smith Street
        Houston, Texas 77002

                                              /s/ Douglas R. Little
                                              Douglas R. Little


                                        -3-                           Apex Appeal/Motion for Leave/3-17-15